FILED
                              NOT FOR PUBLICATION                           DEC 29 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RUBEN PADILLA-AGUIRRE and                         No. 09-73652
MARIA LUISA BARAJAS-VASQUEZ,
                                                  Agency Nos. A094-945-147
              Petitioners,                                    A094-945-146

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                            **
                             Submitted December 14, 2010
                                San Francisco, California

Before: GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Ruben Padilla-Aguirre and Maria Luisa Barajas-Vasquez, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of their motion to reopen the underlying denial of their applications for

cancellation of removal.

       In their motion to reopen, petitioners introduced new evidence of hardship

that Barajas-Vasquez’s legal permanent resident father had suffered a knee injury

requiring an operation. We conclude that the BIA properly considered the new

evidence offered by petitioners, and acted within its broad discretion in

determining that the evidence did not establish extreme hardship, and was

insufficient to warrant reopening of the cancellation application. See Singh v. INS,

295 F.3d 1037, 1039 (9th Cir. 2000) (the BIA’s denial of a motion to reopen shall

be reversed only if it is “arbitrary, irrational, or contrary to law”).

       PETITION FOR REVIEW DENIED.




                                             2                                 09-73652